Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 17/832,141 filed 6/3/22. Claims 17-32 are pending with claims 17 and 25 in independent form.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/248,725; 17/102,938; 16/752,655; 15/990,911; 15/784,578; 15/434,262; 15/236,408; 15/068,731; 14/836,498; 14/673,181; 13/957,530; 13/283,314; 13/239,512; 13/162,001; PCT/IB2010/001367 and 61/151,459, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 17-32 relate to reading information stored on a digital wallet in order to effect commercial transactions. Digital wallets and the claimed subject matter relating to digital wallets have not been disclosed in any of the prior applications listed above.  Accordingly, claims 17-32 are not entitled the benefit of the prior applications. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 17-23, and 25-31 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Filter et al. US 2022/0245623 A1.
Filter teaches:
Re: claims 17 and 25, An apparatus and method for effecting a commercial transaction between an input device (user computing device 12) and a remote transaction server (using a communication device, said apparatus comprising: an input device (user computing device 12) for reading information ([0139] user may select a specific digital asset  on user computing device 12 to use in a real-time payment to a merchant computing entity 14) stored on a digital wallet ([0048], [0111] digital asset management unit 22 includes a digital wallet 58 that stores and/or shows a representation of stored digital assets in a digital wallet application on user computing device 12) and for transmitting said information to the remote transaction server via a network (fig. 8; [0141] digital asset payment computing entity 16 locks an amount of network digital asset as collateral for payment); wherein the remote transaction server processes said information to effect said commercial transaction (fig. 8; [0149] when digital asset computing entity 16 received both the real-time payment information and the merchant real-time payment information and the network digital asset has been locked for payment the digital asset payment computing entity 16 provides a confirmation that the payment is approved).  

Re: claims 18 and 26, An apparatus and method according to claims 17 and 25, wherein said digital wallet is selected from a group consisting of a smart phone, a wearable device, a tablet or any combination thereof ([0048], [0111] digital asset management unit 22 includes a digital wallet 58 that stores and/or shows a representation of stored digital assets in a digital wallet application on user computing device 12 where user computing device 12 may be a portable computing device such as a smart phone, tablet, a VR computing device, etc. [0043]).  

Re: claims 19 and 27, An apparatus and method according to claims 17 and 25, wherein said digital wallet comprises a cryptocurrency account ([0111 digital wallet 58 can store cryptocurrency 66, 68 such as Bitcoin [0139]).  

Re: claims 20 and 28, An apparatus and method according to claims 17 and 25, wherein the network comprises at least one link selected from the group consisting of a wired connection, a wireless connection, an analog channel, a digital channel, Bluetooth connection, a USB connection, a Wi-Fi connection and any combination thereof ([0058]) .  

Re: claims 21 and 29, An apparatus and method according to claims 17 and 25, wherein said input device receives transaction validation information from said remote transaction server ([0142] authorization scannable code 90 along with optional verification code are sent from digital asset payment computing entity 16 to user computing device 12).  

Re: claims 22 and 30, An apparatus and method according to claims 17 and 25, wherein said input device (user computing device 12) comprises a device selected from a wireless communication device, a landline phone, a mobile phone, a cellular phone, a personal digital assistant (PDA), a Smart PhoneTM, a BlackberryTM, an iPhoneTM, an iPadTM, a wearable device and a tablet (user computing device 12 may be a portable computing device such as a smart phone, tablet, a VR computing device, etc. [0043]).  

Re: claims 23 and 31, An apparatus and method according to claims 17 and 25, wherein said input device (user computing device 12) comprises a user interface for receiving additional transactional information, said user interface selected from the group consisting of: an alphanumeric keypad, a touch screen, a fingerprint scanner, an optical scanner, a signature pad, a proximity detector, an audio recording device, a camera and any combination thereof (fig. 8; [0139] user selects a merchant and digital asset for payment on user device 12 such as on a touchscreen of user device (fig. 9)).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filter et al. US 2022/0245623 A1 in view of Durvasula et al. US 2018/0075453 A1.
The teachings of Filter have been discussed above.
Filter additionally teaches:
Re: claims 24 and 32, An apparatus and method according to claims 23 and 25, wherein said additional transactional information comprises a password, Personal Identification Number (PIN), a facial recognition, a biometric recognition and any combination thereof ([0053] user can sign in to digital asset payment computing entity 16 via digital asset payment interface 25-u on user computing device 12).   

Filter fails to specifically teach signing in includes providing a password, PIN, facial recognition, biometric recognition or any combination thereof.

However, signing in to a device, application, account, website or any other electronic means typically requires a user to provide a means of identity verification such as those listed above. Passwords, PINs biometrics, etc. are well-known and commonly used means of identity verification when signing in to a user device or account. In a similar field of endeavor involving a payment system utilizing digital wallets, Durvasula teaches a user may enter login credentials such as a user ID and password, fingerprints, facial recognition or other biometrics in order to authenticate users of digital wallet payment systems ([0046]).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to include the sign in process of Durvasula that includes a password, PIN or some form of biometric recognition into the signing in of Filter in order to verify a user’s identity thereby decreasing the likelihood of fraudulent use or fraudulent transactions. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH